NO. 12-09-00316-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS


REBECCA LOUISE MOORE,                                      '    APPEAL FROM THE 241ST
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   '    SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by
Appellant and her counsel. No decision having been delivered by this court, the motion
is granted, and the appeal is dismissed in accordance with Texas Rule of Appellate
Procedure 42.2.
Opinion delivered October 21, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)